DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2021/0371286. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 3/18/2020 has been received and will be entered.
Claim(s) 1, 3, 9-10, and 15-25 is/are pending.
Claim(s) 1, 3, 9, and 10 is/are currently amended.
Claim(s) 15-25 is/are new.
Claim(s) 2, 4-8, 11-14 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 22 and 25 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites “(b) wherein the metal ion modified particles are add to molten metal or a mixture of molten metals in an extruder to form a metal composite.” First, it is submitted that “added” was intended, such that the claim would read “are added…” 
Second, it is unclear how the term “extruder” is being used. The Examiner would understand an extruder – in the context of aluminum alloys (which the Specification largely seems to concern, see S. 4: [0032]) – to be that collection of apparatuses that forces a billet through a die to create a given shape. See generally “What is Aluminum Extrusion? The Process in 10 Steps,” accessed online at: https://www.gabrian.com/what-is-aluminum-extrusion-process/  on January 15, 2022 (hereinafter “Aluminum Extrustion”). The Specification, on one hand, seems to refer to the “extruder” as something in which metals are melted and mixed. See (S. 2: [0018]) (“For example, the coated carbon allotrope can be added to molten metal in an extruder for good mixing, or the coated carbon allotrope can be added to molten metal and mechanical mixing used to disperse it.”). However, other passages would seem to suggest a conventional extrusion process as outlined in the Aluminum Extrusion document. See (S. 4: [0031]) (“However carbon allotrope which is present as a fiber can be expected to orient in the extruder in the direction of the extrusion 
Claim 25 recites “[a] metal composite product made from the metal ion modified particles of Claim 22.” Claim 22 in turn further limits method Claim 1 by adding molten metal in an extruder to form a metal composite. It isn’t clear if Claim 25 is referring to a composite (… made by the composite formed in Claim 22), or whether it intends to refer to the metal ion modified particles of Claim 22, which are really the metal ion modified particles of Claim 1, before a molten metal is added. Stated differently, how much of Claim 22 is intended to be carried over to Claim 25? Claim 22 is drawn to making a composite, not metal ion modified particles. Metal ion modified particles are made in Claim 1. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1, 15, 16, 17, 19, 20, 21, 24 – or as stated below -  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0190348 to Ichiki.

With respect to Claim 1, this claim requires “(a) contacting particles of a carbon allotrope with a water soluble surfactant comprising an organic portion and an anionic portion wherein the anionic portion is bonded to the organic portion and wherein the anionic portion is either: (i) ionically associated with a cation so that the organic portion of the surfactant is adsorbed onto the surface of the particles of the carbon allotrope to produce surfactant modified particles; or (ii) ionically associated with a transition metal cation, a post-transition metal cation, or mixtures thereof to produce metal ion modified particles.” Ichiki teaches contacting carbon nanotubes (a carbon allotrope) with a water soluble surfactant, sodium dodecylsulfate. (Ichiki 4: [0071]). The Office cannot evaluate the material of Ichiki and determine which portion is bonded to which portion, however note that sodium dodecyl sulfate is taught in the specification as a surfactant that can be used in the invention. See e.g. (S. 2: [0017] et seq.). As such, it is expected that the “portions” are “associated” as claimed. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). This serves as the basis for the rejection under 35 USC 102/103. See MPEP 2112 III. 
Claim 1 further requires “(b) contacting the surfactant modified particles of (i) with a transition metal cation, a post-transition metal cation, or mixtures thereof to replace some or all of the cations of the surfactant modified particles with a transition metal cation, and/or a post-transition metal cation, or mixtures thereof to produce metal ion modified particles.” The surfactant modified nanotubes are contacted with copper, nickel or silver. (Ichiki 4: [0073] et seq.). Metal modified particles are taught. (Ichiki 4: [0075]). 
As to Claim 15, carbon nanotubes are taught. See e.g. (Ichiki 4: [0072]). 
As to Claim 16, carbon nanotubes are taught. See e.g. (Ichiki 4: [0072]). 
As to Claim 17, mixing with a metal is taught. (Ichiki 5: [0087]) (mixing with aluminum). The mixture eventually forms a dry mixture. (Ichiki 5: [0088]). 
As to Claim 19, aluminum is taught. (Ichiki 5: [0087]).
As to Claim 20, addition to a molten mixture is taught. Id.
As to Claim 21, aluminum is taught. Id. 
As to Claim 24, this is construed as a product-by-process claim under the practice set forth in MPEP 2113, discussed elsewhere in this action. The discussion of Claim 20/1 is relied upon. 

II. Claim(s) 3, 9, 10, 17, 18, and 23 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0190348 to Ichiki as applied to claim 1 above, and further in view of Cho, et al., Effective load transfer by a chromium carbide nanostructure in a multi-walled carbon nanotube/copper matrix composite, Nanotechnology 2012; 23: 315705: pp. 1-10 (hereinafter “Cho at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference.

As to Claim 3, as understood, Ichiki does not teach the specific metals recited. However, in a similar process of making a metal/carbon nanotube composite, Cho teaches that the addition of chromium to nanotube/copper composites (i.e. mixtures of copper and chromium) facilitates carbide formation (Cho at 2), leading to higher tensile strengths, among other desirable properties. (Cho at 9-10) (Conclusions). One would be motivated to add copper to achieve these improved mechanical properties. 
As to Claim 9, chromium is taught. (Cho passim). 
As to Claim 10, this is a product-by-process claims. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here, the claim is construed as requiring the transition metal of Claim 1, the metals from the Markush group of Claim 3, and the carbon allotrope. The discussion of Claim 3/1 is relied upon.
As to Claim 17, the discussion of Claim 3 is relied upon. One would be motivated to mix with chromium to improve mechanical properties. 
As to Claim 18, heating is taught. (Ichiki 5: [0087]).
As to Claim 23, this is construed as a product by process claim. The discussion of Claims 10 and Claims 18/17/1 is relied upon. 

III. Claim(s) 22 and 25 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0190348 to Ichiki as applied to claim 1 above, and further in view of:
(i) US 2006/0243359 to Sano, et al.

Claim 22, the metal ion modified particles are added to molten metal. (Ichiki 5: [0087]). Notwithstanding the ambiguities above, for purposes of this rejection, extruder is construed consistent with how one of skill in the art would understand it – namely as described in the Aluminum Extrustion document discussed above. Sano is offered because it teaches extrusion of aluminum alloys (Sano 3: [0033] et seq., passim) and offers a convenient date for purposes of ascertaining status as prior art.  Note that melting is described, but in the context of forming a billet. (Sano 3: [0033]). Note also that that Ichiki teaches mixing and melting. (Ichiki 5: [0087]). Thus, whatever is to be made of the extruder language, the steps/equipment needed to carry out what (as understood) is going on in the claims are known. Alloys are molten and mixed. Alloys are extruded. Official notice is taken. Ichiki and Sano are relied on. Use of known techniques to achieve predictable results does not impart patentability. MPEP 2143, KSR. 
As to Claim 25, and notwithstanding the ambiguities above, for purposes of this rejection the claim is construed as requiring some manner of extruded article. The discussion of Claim 22 is relied upon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736